UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-7457



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


ARNOLD THREET,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CR-98-
59-L, CA-00-2493-L)


Submitted:   January 5, 2001                 Decided:   January 18, 2001


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arnold Threet, Appellant Pro Se. Lynne Ann Battaglia, United States
Attorney, Bonnie S. Greenberg, OFFICE OF THE UNITED STATES ATTOR-
NEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arnold Threet seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. United States v. Threet, Nos. CR-98-59-L; CA-00-2493-

L (D. Md. filed Aug. 28, 2000; entered Aug. 29, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                2